Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a second electrically controllable fan for transporting air through the control port; wherein: when the second electrically controllable fan is in a first operational state, the second electrically controllable fan forces the control air jet to flow along a first path and the refrigerated airflow is steered by the control air jet in the control port toward the first channel; and when the second electrically controllable fan is in a second operational state, the second electrically controllable fan forces the control air jet to flow along a second path and the refrigerated airflow is steered by the control air jet in the control port toward the second channel (claim 1), wherein the second electrically controllable fan is bidirectional and operates in a first direction to move air from the first to the second channel and in a second direction to move air from the second to the first channel (claim 3), and a controller receiving a signal from the temperature sensor controlling the refrigeration circuit and operating the first electrically controllable fan 
	Although the closest prior art of record, Lee et al. (US 2005/0061016) teaches a refrigerator damper system for use in a refrigerator providing first (52) and second compartments (51) receiving refrigerated airflow and a refrigeration circuit including a heat absorbing portion (54), the refrigerator damper system comprising: a diverter housing (60) providing an inlet (75) communicating to a first (location of 60a) and second outlet (location of 91), the latter adapted to communicate with the first and second compartments respectively; a first electrically controllable fan (66) for transporting air cooled by the heat absorbing portion to the inlet of the diverter housing; wherein the diverter housing provides a fluidic valve having a first main channel (71) leading from the inlet and separating at a bifurcation (see annotated figure below of figure 8) to a first (channel with 60a inside) and second channel (91)  communicating respectively with each of first and second outlets and further having at least one control port (see annotated figure below) positioned at the bifurcation, the control port adapted to conduct air therethrough to steer air from the main channel between the first and second channels (the port will force air to go from the main channel to either the first or second channel); and a second electrically controllable fan (68) for transporting air through the control port, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to provide a second electrically controllable fan for transporting air through the control port; wherein: when the second electrically in combination with all other claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763